Case: 3:18-cv-00023-GFVT-MAS Doc #: 46 Filed: 12/11/19 Page: 1 of 2 - Page ID#: 474




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION
                                         FRANKFORT

    UNITED STATES OF AMERICA,                        )
                                                     )
              Plaintiff,                             )
                                                     )    Civil No.: 3:18-cr-0023-GFVT-MAS
    V.                                               )
                                                     )
    FRANKLIN COUNTY, KENTUCKY, et                    )                  ORDER
    al.,,                                            )
                                                     )
              Defendants.

                                           *** *** *** ***

         This matter is before the Court on the parties’ Joint Motions to Modify Scheduling Order.

 [R. 44; R. 45.] The parties request extensions of all discovery deadlines to allow adequate time

 for third-party defendant Southern Health Partners, Inc. to conduct additional discovery and

 submit expert disclosures. [R. 44.] Parties agree that such an extension would also necessitate a

 extension of time to complete fact discovery as well as a later dispositive motion deadline. Id.

 Although the parties initially wanted to keep the Final Pretrial Conference and Trial dates intact,

 counsel for SHP has informed the Court that she has a pre-existing scheduling conflict with he

 existing date. [R. 45.] therefore, the parties request that the Final Pretrial Conference and Trial

 be continued as well. Id. Accordingly, and the Court being otherwise sufficiently advised, it is

 hereby ORDERED as follows:

         1.       The parties’ Joint Motions to Modify Scheduling Order [R. 44; R. 45] are both

 GRANTED;

         2.       The discovery deadlines are AMENDED as follows:

                  a.       The deadline for Franklin County Defendants to make initial disclosures
Case: 3:18-cv-00023-GFVT-MAS Doc #: 46 Filed: 12/11/19 Page: 2 of 2 - Page ID#: 475




              of expert reports is Friday, January 17, 2020;

              b.     The deadline for Third-Party Defendant SHP to make initial disclosures of

              expert reports is Friday, March 6, 2020;

              c.     Supplementation of reports or information shall be made as the parties

              become aware that information previously disclosed is incomplete or incorrect,

              but not later than Friday, March 13, 2020;

              d.     Fact discovery shall be completed no later than Friday, March 13, 2020;

              e.     The deadline for dispositive motions is Friday, April 3, 2020;

              f.     The Final Pretrial Conference, currently sent for June 10, 2020 is

              CONTINUED to Tuesday, July 28, 2020 at 10:00 a.m. in Frankfort, Kentucky;

              and

              g.     The Jury Trial in this matter, currently set for June 23, 2020, is

              CONTINUED to Monday, August 10, 2020 at 10:00 a.m. in Frankfort,

              Kentucky, with counsel to appear at 9:30 a.m.

       This the 11th day of December, 2019.




                                               2
